FILED
                            NOT FOR PUBLICATION                                AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30334

               Plaintiff - Appellee,             D.C. No. 2:03-cr-00016-RHW

  v.
                                                 MEMORANDUM *
LADEL BAPTISTE HARRISON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Ladel Baptiste Harrison appeals pro se from the district court’s orders

denying his motion for DNA testing and his motion to stay proceedings. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Harrison contends that he is entitled to DNA testing of a firearm,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ammunition, and keys under the Innocence Protection Act, 18 U.S.C. § 3600. The

district court properly denied the motion because Harrison does not satisfy the

statute’s requirements. Based on the record, including Harrison’s own statements

regarding his possession of the firearm, Harrison has not identified a theory of

defense that would establish his actual innocence or shown how the proposed DNA

testing would produce new material evidence raising a reasonable probability that

he did not commit the offense of being a felon in possession of a firearm. See 18

U.S.C. § 3600(a)(6), (8).

      The district court did not abuse its discretion in denying Harrison’s motion

to stay the proceeding. Harrison’s contention that the district court judge was

biased is unpersuasive. We decline to reach Harrison’s remaining claims because

they are not properly before the court.

      AFFIRMED.




                                          2                                    12-30334